DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/703,718 filed 07/26/2018 and 16/288,441 filed 02/28/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing apparatus configured to access/detect/match/determine/control in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
processing apparatus - Figure 1 - item 130, paragraph 0051
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 9-14, and 18 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 7-10, 12-13, 15, 21-24, and 26-27 of Bertucci et al., co-pending Application 16/288/441. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-6, 9-14, and 18 of the instant application were fully disclosed in and covered by the claims1, 7-10, 12-13, 15, 21-24, and 26-27 of US co-pending application 16/288,441, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (USPGPub 2019/0101649) in view of Love et al. (US 4,914,734).	As per claim 1, Jensen discloses a system, comprising: 	a distance sensor connected to a vehicle (see at least paragraph 0025; wherein the sensor 104 may be a LIDAR sensor…see at least paragraph 0034; wherein LIDAR system can measure distances); 	actuators configured to control motion of the vehicle (see at least paragraph 0044; wherein a vehicle controller 116 that controls one or more vehicle controls 108 (e.g., actuators or other devices that control gas flow, acceleration, steering, braking, etc.) to execute the selected motion plan); and 	a processing apparatus (see at least Figure 1; item 106) configured to:	access a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0038; wherein the perception system 110 can retrieve or otherwise obtain map data 118 that provides detailed information about the surrounding environment of the autonomous vehicle 102. The map data 118 can provide information regarding: the identity and location of objects);	access current point cloud data captured using the distance sensor (see at least paragraph 0045; wherein the vehicle controller 106 may be configured to capture multiple point cloud data sets from the sensor 104 and compare the point cloud data sets to map data in the map database 118); 	control one or more of the actuators to cause the vehicle to move from the current location of the vehicle to a target location (see at least paragraph 0075; wherein sending a signal to one or more of a steering controller, engine controller, or braking controller based on the motion plan). Jensen does not explicitly mention detect a crop row based on the current point cloud data; 	match the detected crop row with a crop row represented in the map; and determine an estimate of a current location of the vehicle based on a current position in relation to the detected crop row.	However Love does disclose:	detect a crop row based on the current point cloud data (see at least column 4 lines 26-39; wherein an aircraft using the mapping radar system to obtain a sensed map of the terrain it traverses); 	match the detected crop row with a crop row represented in the map (see at least column 4 lines 26-39; wherein the radar beam is controlled in the crosstrack direction by a scanning antenna and in the downtrack direction by aircraft motion. It results in highly accurate and jam resistant position updates for airborne platforms when the sensed map is correlated with the reference map stored in the memory as shown in FIG. 2); 	determine an estimate of a current location of the vehicle based on a current position in relation to the detected crop row (see at least column 8 lines 7-13; wherein terrain echo return signals, in the form of acquired sensed data, are received by the central TRIAC sensor 504, and forwarded to the processor 505, which performs the correlation of the sensed map with the stored reference map to provide an identification of the aircraft position).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Love with the teachings as in Jensen. The motivation for doing so would have been to provide an accurate, highly jam resistant position determination for navigation update, see Love abstract.	As per claim 9, Jensen discloses a method comprising: 	accessing a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0038; wherein the perception system 110 can retrieve or otherwise obtain map data 118 that provides detailed information about the surrounding environment of the autonomous vehicle 102. The map data 118 can provide information regarding: the identity and location of objects); 	accessing current point cloud data captured using a distance sensor connected to a vehicle (see at least paragraph 0045; wherein the vehicle controller 106 may be configured to capture multiple point cloud data sets from the sensor 104 and compare the point cloud data sets to map data in the map database 118); 	 controlling one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location (see at least paragraph 0075;whereinsending a signal to one or more of a steering controller, engine controller, or braking controller based on the motion plan). Jensen does not explicitly mention detecting a crop row based on the current point cloud data; matching the detected crop row with a crop row represented in the map; and determining an estimate of a current location of the vehicle based on a current position in relation to the detected crop row.	However lover does disclose:
	detecting a crop row based on the current point cloud data (see at least column 4 lines 26-39; wherein an aircraft using the mapping radar system to obtain a sensed map of the terrain it traverses); 	matching the detected crop row with a crop row represented in the map (see at least column 4 lines 26-39; wherein the radar beam is controlled in the cross track direction by a scanning antenna and in the down track direction by aircraft motion. It results in highly accurate and jam resistant position updates for airborne platforms when the sensed map is correlated with the reference map stored in the memory as shown in FIG. 2); 				determining an estimate of a current location of the vehicle based on a current position in relation to the detected crop row (see at least column 8 lines 7-13; wherein terrain echo return signals, in the form of acquired sensed data, are received by the central TRIAC sensor 504, and forwarded to the processor 505, which performs the correlation of the sensed map with the stored reference map to provide an identification of the aircraft position).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Love with the teachings as in Jensen. The motivation for doing so would have been to provide an accurate, highly jam resistant position determination for navigation update, see Love abstract.	As per claim 17, Jensen discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, facilitate performance of operations comprising: 	accessing a map data structure storing a map representing locations of physical objects in a geographic area (see at least paragraph 0038; wherein the perception system 110 can retrieve or otherwise obtain map data 118 that provides detailed information about the surrounding environment of the autonomous vehicle 102. The map data 118 can provide information regarding: the identity and location of objects); 	accessing current point cloud data captured using a distance sensor connected to a vehicle (see at least paragraph 0045; wherein the vehicle controller 106 may be configured to capture multiple point cloud data sets from the sensor 104 and compare the point cloud data sets to map data in the map database 118); -65-and 	controlling one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location (see at least paragraph 0075; whereinsending a signal to one or more of a steering controller, engine controller, or braking controller based on the motion plan). Jensen does not explicitly mention detecting a crop row based on the current point cloud data; matching the detected crop row with a crop row represented in the map; and determining an estimate of a current location of the vehicle based on a current position in relation to the detected crop row.	However Love does disclose:	detecting a crop row based on the current point cloud data (see at least column 4 lines 26-39; wherein an aircraft using the mapping radar system to obtain a sensed map of the terrain it traverses); 	matching the detected crop row with a crop row represented in the map (see at least column 4 lines 26-39; wherein the radar beam is controlled in the cross track direction by a scanning antenna and in the down track direction by aircraft motion. It results in highly accurate and jam resistant position updates for airborne platforms when the sensed map is correlated with the reference map stored in the memory as shown in FIG. 2); 	determining an estimate of a current location of the vehicle based on a current position in relation to the detected crop row (see at least column 8 lines 7-13; wherein terrain echo return signals, in the form of acquired sensed data, are received by the central TRIAC sensor 504, and forwarded to the processor 505, which performs the correlation of the sensed map with the stored reference map to provide an identification of the aircraft position).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Love with the teachings as in Jensen. The motivation for doing so would have been to provide an accurate, highly jam resistant position determination for navigation update, see Love abstract.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (USPGPub 2019/0101649), in view of Love et al. (US 4,914,734), and further in view of Schmidt (USPGPub 2015/0142308).	As per claims 3, 11, and 19, Jensen and Love do not explicitly mention filter the current point cloud data to consider only points in a zone of interest when comparing the current point cloud data to point cloud data of the map to match the detected crop row with the crop row represented in the map, where in the zone of interest is limited to a range of heights and a maximum distance from the vehicle.	However Schmidt does disclose:	filter the current point cloud data to consider only points in a zone of interest when comparing the current point cloud data to point cloud data of the map to match the detected crop row with the crop row represented in the map, where in the zone of interest is limited to a range of heights and a maximum distance from the vehicle (see at least paragraph 0049; wherein the operator may select the waypoints labeled "H" for a wayline that corresponds to the highest elevation of the field, or may select the waypoints labeled "L" for a wayline that connects the lowest points of the field on opposite sides of a ridge. Assuming that a straight line intersecting locations 52 and 54 represents a ridge in the field, a wayline intersecting those two locations would allow the tractor to work the field along lines that are parallel with the ridge. Similarly, a wayline intersecting locations 56 and 58 would allow the tractor 10 to work the field 30 along lines that are perpendicular to the ridge. The operator's preference for one of the two waylines (or an entirely different wayline) may depend on the operation being performed and the type of machine used to perform the operation. In the two above examples, the operator intends to work the field along paths that are parallel with or perpendicular to a direction of changing elevation of a surface of the field 30. The operator may desire to use the elevation information in other ways when selecting waypoints).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schmidt with the teachings as in Jensen and Love. The motivation for doing so would have been to provide a guidance systems that can maximize efficiency by selecting a travel course or pattern that minimizes time in the field, which then reduces the cost of fuel and the amount of time an operator spends in the machine, see Schmidt paragraph 0002.


Claims 4-6, 8, 12-14, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen (USPGPub 2019/0101649), in view of Love et al. (US 4,914,734), and further in view of Polzounov et al. (USPGPub 2019/0362).	As per claims 4, 12, and 20, Jensen and Love do not explicitly mention  one or more image sensors connected to the vehicle; and actuators configured to control operation of an implement, wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the -62-vehicle, and in which the processing apparatus is configured to: receive image data, captured using the one or more image sensors, depicting one or more plants in the vicinity of the vehicle; detect the one or more plants based on the image data;	responsive to detecting the one or more plants, adjust implement control data; and control one or more of the actuators, based on the adjusted implement control data, to cause the implement to deposit an input on the one or more plants.
	However Polzounov does disclose	one or more image sensors connected to the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 	actuators configured to control operation of an implement, wherein the implement is connected to the vehicle and configured to selectively perform an operation in a vicinity of the -62-vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles), and in which the processing apparatus is configured to: 	receive image data, captured using the one or more image sensors, depicting one or more plants in the vicinity of the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	detect the one or more plants based on the image data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); 	responsive to detecting the one or more plants, adjust implement control data (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles); and 	control one or more of the actuators, based on the adjusted implement control data, to cause the implement to deposit an input on the one or more plants (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Polzounov with the teachings as in Jensen and Love. The motivation for doing so would have been to provide a semantic segmentation model to identify and treat plants in a field, see Polzounov paragraph 0002.	As per claims 5 and 13, Polzounov discloses in which the one or more image sensors comprise a normalized difference vegetation index camera connected to the vehicle (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles), in which the processing apparatus is configured to: receive normalized difference vegetation index data, captured using the normalized difference vegetation index camera, for the one or more plants, wherein adjusting the implement control data includes adjusting an amount of input to be deposited on the one or more plants based on the normalized difference vegetation index data (see at least paragraph 0042; wherein farming machine 100 can operate in a field according to a treatment plan. A treatment plan determines which identified objects in the field are treated by the treatment mechanisms 120 of the farming machine 100. For example, a treatment plan can indicate the farming machine to treat weeds with herbicides, plants with growth promoters, soil with fungicides, etc. Whatever the treatment plan, as the farming machine 100 travels through the field, the detection mechanism 110 identifies the objects and treatment mechanisms 120 treats the objects). 	As per claims 6 and 14, Polzounov discloses in which the vehicle is a tractor and the implement is a sprayer (see at least paragraph 0090; wherein the farming machine 100 includes a detection mechanism 110 that captures images of plants in the field as the farming machine 100 travels down the cotton crop rows. Further, the farming machine 110 includes a control system 130 that identifies plants in the field and controls the spray nozzles).  	As per claims 8 and 20, Jensen and Love do not explicitly mention in which the vehicle is a tractor.	However Polzounov does disclose:	in which the vehicle is a tractor (see at least paragraph 0037; wherein the farming machine 100 may also include a coupling mechanism 142, such as a hitch, that functions to removably or statically couple to a drive mechanism, such as a tractor).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Polzounov with the teachings as in Jensen and Love. The motivation for doing so would have been to provide a semantic segmentation model to identify and treat plants in a field, see Polzounov paragraph 0002.

Allowable Subject Matter
Claim(s) 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is submitted and approved to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach detect a furrow in the ground based on the current point cloud data; match the detected furrow with a furrow represented in the map; and determine the estimate of the current location of the vehicle based on a current position in relation to the detected furrow.
Claim(s) 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach detect an end of the crop row based on point cloud data captured using the distance sensor; plan a turn at the end of the crop row; control one or more of the actuators to cause the vehicle to execute the turn; after executing the turn, detect a last seen plant at the end of the crop row; based on a position of the last seen plant, identify a trajectory to enter a next agricultural lane bounded by the crop row; and control one or more of the actuators to cause the vehicle to enter the next agricultural lane.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0100740 - Provides generating a polygon corresponding to a work area of the working device and generating an edge data structure based on the polygon; generating a survey area based on the polygon; generating a plurality of survey lines at a predetermined interval in the survey area; detecting at least one intersection between each of edges of the polygon and each of the plurality of survey lines based on the edge data structure; and generating the path of the working device in the work area based on the at least one intersection.	USPGPub 2011/0160961 – Provides guidance using a worked edge for wayline generation is a process for providing a machine with a navigational path.	USPGPub 2017/0090068 - Provides remotely sensed spectral data to provide estimations of soil properties within a field for the purpose of determining soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health.
	USPGPub 2019/0239416 - Provides optimizing work trajectories of agricultural working vehicles for working a field.
	USPGPub 2017/0357267 - Provides detection system for an autonomous work vehicle.
	US 5,438,817- Provides an outdoor working automating system capable of realizing unattended, laborsaving outdoor working in agriculture or forestry.
	USPGPub 2018/0206393 - Provides monitoring of soil characteristics or criteria during tillage operations so as to make adjustments to the tillage implement and other implements while on-the-go to improve soil conditions and seed bed preparation.
	USPGPub 2015/0216125 – Provides an agricultural balers and, more particularly, to a baler having a system for optimizing bale drop locations within a field.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662